AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case {Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DIsTRICT oF cALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)
Jorge Alejandro Lara-Mendiola CaSe Number: 3:18-mj-23066-JLB

 

Michael L C ‘owlcy

Defenda'nr'sAttorn y

 

REGISTRATION NO. 81458298

THE DEFENDANT: _ _ ‘ q
pleaded guilty to count(s) 1 OfCOmplairlt _,C‘,_t"-Ff-"; t

 

 

 

 

 

|:| Was found guilty to count(s) t?\\“ ‘ 7 l 7 '--` " 3
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (l\/lisdemeanor) l

I:| The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

SIXTY (60) DAYS.

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DI-IS or other arresting agency return all property and all documents in l
the defendant’s possession at the time of arrest upon their deportation or removal. 3
l:f Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstancesl

Monday, December lO, 2018
Date of Imposition of Sentence

NORABLE JILL L. BUR_KHARDT
ITED STATES MAGISTRATE JUDGE

 

3:18-mj-23066-JLB

